DETAILED ACTION
Response to Remarks/Amendments
Claim rejections under 112(b) have been withdrawn due to amendments by the applicant.
Applicant has amended claim 1 to include limitations from claims 5 and 6 and has further defined the radially outermost surface 254 being substantially parallel to a central axis of the nut.  Prior art fails to disclose a handling member 218 defining a second conical surface 282 that extends radially outward from the radially outermost surface 254 of the nut head.  Claim language also defines a first conical surface 246 that is configured to abut a countersunk surface.  
Applicant’s amendments overcomes the prior art of Matthews (US Patent 3117846A) which does not show a second conical surface extending from a radially outermost surface where the radially outermost surface is parallel to a central axis of the nut.  The conical surface of neck 14 in Figure 2 of Matthews is connected to the top surface of the head 21.  
Newly added claim 24 is allowed.  Applicant's remarks related to a seal member in contact with the shaft and the sleeve to form a seal therebetween as recited in claim 14 are persuasive.  Modification of the screw-type rivet shown in Hufnagl to have an enlarged ring 11 shown in the pull-type rivet of Dolch is incompatible. An updated search fails to disclose prior art (or combination of prior arts) where a seal member is in contact with the shaft and the sleeve and forms a seal therebetween.
Applicant has amended claim 17 to further define the variable annealed zone that has a hardness that varies along the entire length of the ductile zone, where the 
Allowable/Allowed Subject Matter
Claims 1-4, 7-16 and 23 are allowed.  Prior art fails to disclose a handling member defining a second conical surface that extends radially outward from the radially outermost surface of the nut head, where the radially outermost surface is parallel to a central axis of the nut.  Claim language also defines a first conical surface that is configured to abut a countersunk surface and extends radially outward to a radially outermost surface of the nut head. 
Prior art of Matthews (US Patent 3117846A) does not show a second conical surface extending from a radially outermost surface, where the radially outermost surface is parallel to a central axis of the nut.  Petri (US Patent 5584625A) shows a similar configuration where the conical shearable head 104 is connected to the top surface.  Shearing along the radially outermost surface instead of the top surface of the head will produce a setup that does not have a rough spot on the top surface, which may require subsequent hand working.  
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See reasons for allowance of claim 24.
Claims 24 is allowed.  Prior art fails to disclose a screw-type rivet where seal member is in contact with the shaft and the sleeve to form a seal therebetween.  Dolch (US Patent 4211145A) shows a pull-type rivet with sealing ring 11.  However, addition 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl et al. (US PGPUB 2004/0231467A1) in view of Pratt (US PGPUB 2012/0263556A1) further in view of Villet et al. (US PGPUB 2018/0238372A1).

Regarding claim 17, 
Hufnagl et al. (hereinafter referred to as Hufnagl) teaches:
A blind fastener 10 comprising a single piece bolt including: 
a bolt (pin 12) including a shaft 18.
a bolt head 34 extending radially outward from the shaft 18, an end of the shaft opposite the bolt head 34 defining external threads 28.
a lug 38, the bolt head 34 being disposed between the shaft 18 and the lug 38.  The lug 38 including a first tool engagement portion and a first frangible portion 41 that frangibly couples the first tool engagement portion to the bolt head 34.
A single piece nut including a sleeve 20 with a central bore configured to receive the shaft 18 and defining internal threads 30 configured to mate with the external threads 28.
a nut head 42 extending radially outward from the sleeve 20 and defining a recess 36 configured to receive the bolt head 34.  An outer surface of the bolt head 34 being flush or recessed relative to an outer surface of the nut head 42 when the bolt head 34 is received in the recess 36.
Hufnagl does not teach a nut with a handling member, but Pratt teaches:
a nut with a handling member 449 is shown in Figures 14-18. 
the nut head 448 being axially between the handling member 449 and the sleeve 432 as shown in Figure 15.  
the handling member 449 including a second tool engagement portion (449 has wrenching surfaces as shown in Figure 16) and a second frangible portion 453.
the second tool engagement portion 449 being configured to surround at least a portion of the lug 455.
the second frangible portion 453 frangibly coupling the second tool engagement portion 449 to the nut head 448.
The nut 14 shown in Hufnagl (Figure 3) has a plurality of recesses 54 located on the head 42 which engage with a specially designed tool 58. Pratt teaches that use of the nut 340 is desirable in applications where aerodynamics or “The nut 340 also eliminates the need for driving recesses in applications in which aerodynamics or appearance is important.” [0050 of Pratt]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nut shown in Hufnagl to have a handling member similar to the ones taught by Pratt to eliminate driving recesses for applications where aerodynamics or appearance is needed.  
“With any of the embodiments described herein, the body may be formed integrally with a frangible drive nut 340, as seen in FIGS. 12 and 13, that may be broken off after installation. The frangible nut 340 provides a wrenching region 341 that is integral with the body and which is used to rotationally restrain the body during installation. The wrenching region 341 may include a break groove 342 sized to allow the wrenching region 341 to be severed from the body upon completion of installation.” [0050 of Pratt]

Hufnagl teaches:
the sleeve 14 includes a first zone proximate to the nut head 42, a second zone at the internal threads 30, and a ductile zone between the first and second zones, the ductile zone being more ductile than the first or second zones.
“The smooth portion 46 of the sleeve 14 adjacent to the outer surface of workpiece 26 with reduced wall thickness relative to the threaded portion 30 could be locally induction annealed in order to facilitate bulb 52 formation.” [0027]

Figure 2 of Villet shows a sleeve with a first zone “A” proximate to the nut head, a second zone “C” at the internal threads and a ductile zone “B” in the middle.
Figure “A” below shows ductile zone “B” with hardness that varies along the length of the ductile zone wherein a location of minimum hardness is located approximately half-way between the first zone and the second zone and the hardness of the sleeve in the ductile zone increases with increased axial distance from the location of minimum hardness until reaching the first zone and second zone. 
Villet additionally teaches that the slopes of the hardness values can have different slopes and can be adjusted to take into account the tolerances due to the annealing process.  “These slopes can be offset or can have a different slope, provided that deformable area B has a length L between the minimum and maximum values defined by the [1] and [2] relationships.” [0064] “The starting points and slopes of the hardness values shown in FIG. 5 are also established by taking into account the tolerances due to the annealing process, which may be in the order of mm.” [0066]
Villet teaches that by reducing hardness of the ductile zone “B” to a certain point as shown in Figure 5 (when compared to zones “A” and “B”) will facilitate deformation of the sleeve in the ductile zone “B”. “In order to facilitate the formation of the bulb, area B must have reduced resistance compared with the resistance of the non-deformable area. This reduction can be achieved by reducing the hardness on deformable area B. In this case, the hardness of deformable area B must be at least 20% lower than the hardness of non-deformable area A, so that deformation ideally takes place in deformable area B, with this difference depending on the material actually used. The reduction in hardness can be achieved through local annular annealing, for example by means of an induction machine.” [0034]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ductile zone of the sleeve shown in Hufnagl to have a variable annealed zone similar to the one taught by Villet to ensure that the deformation takes place in the ductile zone. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time of filing to have adjusted the slopes of hardness values (and length L), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The slopes of hardness values can be adjusted to take into account the tolerances due to the annealing process and/or depending on the sleeve size. 

    PNG
    media_image1.png
    743
    905
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 5 of Villet (examiner amended).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl in view of Pratt further in view of Villet in view of Matthews (US Patent 3117486A).

Regarding claim 18,
Hufnagl teaches:
wherein the nut head 42 further defines a first conical surface configured to abut a countersunk surface of a front workpiece 24 of a plurality of workpieces to be connected by the blind fastener. See Figure 2.

Hufnagl shows the first conical surface of the nut head 42 extending radially outward to a radially outermost surface of the nut head – see Figure 1.

Hufnagl does not disclose, but Matthews teaches:
Figure 2 shows a fastener with a shearable neck 14 that severs at a predetermined torque.  The handling member (head 13 of Figure 2) has a conical surface that extends from the outermost surface of the head 21.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the handling member attached to the top end surface of nut head, in Hufnagl (as modified by Pratt), for the handling member attached to the outermost surface of the nut head, as shown in Matthews. Thus, the simple substitution of one known element for .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl in view of Pratt further in view of Villet in view of Hills (US Patent 3444775A).

Hufnagl does not teach, but Hills teaches:
As shown in Figure 1, the lug 22 includes a rim 26 that is disposed axially between the first tool engagement portion 25 and the first frangible portion 24 and extends radially outward of the tool engagement portion 25, the rim being adapted to limit axial movement of a tool toward the bolt head when the tool is engaged with the first tool engagement portion.
“In the form of the invention shown in Figure 1 a laterally projecting flange or ring 26 is associated with the outermost collar 22 to act as an obstruction to prevent the torque applying tool or wrench from extending beyond the outermost collar 22 to the intermediate collar 21.” [col 4, line 14]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lug 38 shown in Hufnagl (as modified by Pratt) to have a rim located below the tool engagement portion similar to the ones taught by Hills to prevent the tool from extending beyond the tool engagement portion and inadvertently engaging with the stem or the panel which could cause marring of these surfaces.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677